 
     

10

11

12

13

14

15

17

18

19

20

21

22

23

24

25

26

27

28

 

\\
\
ne

     

Docu

 

\\

\

 

[ nt 53 Filed 10/29/18 Page 1 of 16
\A

    
  
 
  

   
 

D. GEORGE swe 3

P.O.BOX 152 | oe,
MESA, AZ 85211 \\a ho
A s /

   

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,
VS. JURY TRIAL DEMANDED

JASON GOODMAN

PLAINTIFF’S SIXTEENTH

Defendant REQUEST FOR JUDICIAL NOTICE [16-RJN]

 

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

NOW COMES THE PRO SE plaintiff, a layman non-attorney who is acting in the capacity of private
attorney general in a public interest lawsuit, to respectfully request this Court take notice of certain public records
and documents pursuant to New York Civil Practice Laws and Rules (CPLR) § 4511(d). The patience of the Court
is requested as the Plaintiff has alleged that there is an on-going, open-ended, and continuous racketeering enterprise

that requires constant monitoring and reporting of evidence.

PUBLIC ARTIFACT ONE:
LINKEDIN page for JOE NAPOLI
Internet URL: https://www.linkedin.com/in/joenapoli/
PUBLIC ARTIFACT TWO:

YouTube production on the channel “Jason Goodman”, entitled: “A Lil! DARPA Will Do Ya - Crowdstrike
and Other Crooked Political Ops”

Internet URL: https://www.youtube.com/watch?v=GZcJcRKOwes

I

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

 

 
    
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Sia rye

 

Case 1:18-cv-08653-VEC-SDA Document 53 Filed 10/29/18 Page 2 of 16

PUBLIC ARTIFACT THREE:

The Smear: How Shady Political Operatives and Fake News Control What You See, What You Think, and
How You Vote Hardcover — June 27, 2017

Internet URL:

  
 

 

     

Control/dp/0062468162/ref=sr_1_1?ie=UTF8&qid=1
1&keywords=sheryl+-atkinson+thetsmear&dpID=51-
hse3GeaL&preST= SY344 BO1,204,203,200 QOL70 &dpSrc=srch

PUBLIC ARTIFACT FOUR:
YouTube search terms: “JOE NAPOLI JASON GOODMAN”

PUBLIC ARTIFACT FIVE:

YouTube video production on channel “Jason Goodman”, entitled: “Joe Versus the Deep State”

Internet URL: https://www.youtube.com/watch?v=_sN302aCc40

PUBLIC ARTIFACT SIX:
Twitter account of JOE NAPOLI
Internet URL: https://twitter.com/joenapoli7
ATTESTATION

The undersigned hereby attests that the attached artifacts are true and accurate representations created from
source displays on the Internet or printed books. These artifacts are provided in a good faith effort to increase
judicial efficiency and to promote equal justice.

The undersigned hereby attests that the foregoing statements have been made under penalties of perjury.

Dated this day of Octobe? , 2018

C D. a th

2

 

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

 

 
Case 1:18-cv-08653-VEC-SDA Document 53 Filed 10/29/18 Page 3 of 16

 

1
2
PUBLIC ARTIFACT ONE:
3
4 Internet URL: https://www.linkedin.com/in/joenapoli/

 

 

 

 

 

13 . 5 Joseph M. Napoli Executive
oe Napoli « 3rd
J p ~ Search, dba LaunchPath
_ Founder / Executive Search
14 : : / yA Miami University
Grange County, Califamia Area ,
15 ” _ See contact info
16 J S004 connections
17

Retained executive search firm that, through character and leadership, secures talent and transcends our
18 brand by understanding the power and importance of personalization. There is nothing generic about
what we do. We are unique in our approach of personalizing each position and each hiring manager, while

 

 

 

19 remaining behind the scenes. It is our belief that topgrading is a necessity, no exceptions. Our clients
0 deserve it. Developing unparalleled, successful business relationships wii...
2]
22
73 Date A Ue u ye Ly
3 10:07:07 a.m.
25 che BLES Peril ae aa A ee

HO cieuucGCei: Be
26

3

27

28 PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

 

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 53 Filed 10/29/18 Page 4 of 16

PUBLIC ARTIFACT TWO:

YouTube production on the channel “Jason Goodman”, entitled: “A Lil' DARPA Will Do Ya - Crowdstrike

aS se =

Internet URL: https://www.youtube.com/watch?v=GZcJcRKO0wes

12/02/2017

@ Chrome fi Ean View History Bockmois Pacole Window Help Ome eS Ss med TH Sater2 tshem GE

  
     
 

 
 

  
    
 
  
  
 

FORA EON. COT

Unsecured Business Loans - Get SSK - S600K! Fast & Easy

Manuel Chavez + i
Director Of Operations at CrowdStrike, | guess it’s official now

Cronvd Strike » Le Cordan Bleu College af Cubnary ao, Seatsdale

 
     
 

 

| Seajotx B

o Viewed

A Lil’ DARPA Will Do Ya - Crowdstrike and Other Crooked Political
Ops
be Jason Goodman

, [fe Peietedis) ex } i
i cose 13,032 views
aa Age to oR Lbsce ese More @ " # =

4

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

 

 
  
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 53 Filed 10/29/18 Page 5 of 16

 

51:50 GOODMAN:

54:08 GOODMAN:

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

Right now, the official U.S, time is:

10:09:11 a.m.

UEP Osa. e
Pacific Time (DST)

VIDEO TRANSCRIPT

It is the same kind of thing guys as using Crowd Strike to discredit ..
umm .you know . CrowdSource The Truth or .. or getting someone like
Manual Chavez to put out videos where he is threatening my life, or he is
showing my home or .. you know .. cyber harassing me for months and
months. They are trying to .. you know .. lure me into taking some kind off
legal action against him like suing him .. which I could. But, he is a loser
and he has got no assets and suing him would be a waste of time, suing
people to try and get money is not what I am interested in doing.

What do they do? They Crowd Strike you. And they use guys like this ..
and .. and they use guys like Chavez [Manual Chaves, II] and they use
guys like Robert David Steele and we see it happening. I am not revealing
anything that isn’t obvious. Manual Chavez has it, right there in his own
LINKEDIN, he tells you that he is working for Crowd Strike [fade in
graphic].

Manuel Chavez « 2
Director Of Cperations at CrowdStrike, | guess it's official now
Crowd Strike + Le Cordon Bleu College of C 15 SCOUss

 

5

 
10

11

12

13

14

15

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 53 Filed 10/29/18 Page 6 of 16

54:29 NAPOLI:

54:46 GOODMAN:

54:38 GOODMAN:

56:36 GOODMAN:

57:04 GOODMAN:

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

Yeah, and by the way Jason I was able to confirm from a reliable, a very
reliable source, that .. um .. this Chavez guy is .. uh.. quote Cypto
Currency Expert.

I think when he put up this you know Crowd Strike thing on his
LINKEDIN and he said something like, ‘oh, I guess its official now’ he is
doing it as a joke.

 

When I say he is an idiot [Chavez] I am talking about the fact that .. look
at what he is engaged in .. he is lying. And what is going to happen, is
when that is proven, and when his criminal activities like harassment and
all that, I allege that these are crimes and I am going to try and get
evidence to prove that somebody got text messages off my computer .. that
was stolen. And he received stolen property .. and put it up on a broadcast.

There are people out there that are convinced that the lies that these idiots
like Manual Chavez are putting out there are true. You go out and say so
and so is a pedophile there a certain number of people that are just going
to believe that, in the absence of evidence. My challenge to them is to
present evidence or shut up and go away.

We verified from a reliable third party that in fact Manuel Chavez does
work for Crowd Strike — something that he has scoffed at in the past. And
what that means. He is a shady political operative. [fade to book graphic,
see below]

6

 
 

10
i
12
2B
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 53 Filed 10/29/18 Page 7 of 16

 

i>

~ EB YouTube Search Q

Sharyl Attkisson

ee Ee, ) Lae

 

ALil’ DARPA Will Do Ya - Crowdstrike and Other
Crooked Political Ops

Jason Goodmart

   
 

  

13,032 views

 

 

7

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

 
 

10

1]

12

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 53 Filed 10/29/18 Page 8 of 16

PUBLIC ARTIFACT THREE:

The Smear: How Shady Political Operatives and Fake News Control What You See, What You Think, and
How You Vote Hardcover — June 27, 2017

hitps://www.amazon.com/Smear-Shady-Political-Operatives-
Control/dp/0062468162/ref=sr_ 1. 1?ie=UTF8&qid=1540486112&sr=8-

1&keywords=sheryl+atkinson+the+smear&dpID=51-
hse3GeaL&preST= SY344 BO1,204,203,200 QL70 &dpSrce=srch

He Edit view ravontes ivots rep:

 

 
 
 

ma =
Shary! Attkisson

Ape FORA Times ereryenie

 

 

: [ SAMhat YouThink, and 1
How You voTE BNA

[

eG) Listen

a

ed

See this image

Franveanthy hauaht tanether

 

prime

bookbox.., The love of reading, delivered —Learamore+ a

 

The Smear and miffions of other books ara avelahie for instact access view Kindle eBook] wew Audible aadisbook

The Smear: How Shady Political Operatives and Fake News Control What You See, What
You Think, and How You Vote Hardcover — June 27. 2077

by Sharyt Attkisson - (Authoc)

  

803 customer teviews:

 

4 Ttomats and ections

  

~ Audiobook Kincie
9 siigs

 

Free with your Auditte wat Read woh Car Free App

 

New York Times Bestselter

Ever wonder how poltics tumes into a take-no-prsoners blood spurt? The New Vow Tames hesisetiing
author o1 Stonewased pulls back the curtain on Ihe shady word of oppasition teseatch aad reveais ihe
dirly iricks those in power use {0 influence your opinions.

Befind most major political stories in the modern era, theve is an agenda: an efor by oggasition
researchers. spin doctors. and oulside interests ta destroy an idea of a person. The lacie they use & te

Read mare
prime Prime Book Box for Kids
bookbox~. story time just got better with Prime Bock Box. a subscription that deters hanclpicted chitren’s books every 1. 2.e¢ 3merdhs, Learn move

Deets oc

10:10:10 a.m.

Ge

MUN Paces eC

Pacific Time (0ST)

 

 

Shae 9 HY @
‘S) Buy New $16.35
List Pace S229
Bave SOB IB)
vprime
FREE Shipping on orders over

$25—or get FREE Two-Day Shipping
with Amazon Pdime

Only 1 left in stock - order
soon.

Sold by AGA TRADING LLC and
Fulfisd by Amazon. Giftwrap avaliable.

(1 Yes, ixant FREE Two-Day
Shipping with Arnazoa Prine

  
 

 

Tum on {Cis ordering fot aes browser

Went it Monday, Oct. 29? Choose
‘One-Day Shipping ai checkout. Detais
© Davwer to Roswate 58878

Co Buy Used $11.16

Add to List

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

 
   

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Fake News.

 

Case 1:18-cv-08653-VEC-SDA Document 53 Filed 10/29/18 Page 9 of 16

From the Back Cover

Russian hackers.
Pizzagate.
Don’t believe everything you read.

Now hard-hitting investigative journalist Sharyl Attkisson, the New York Times bestselling
author of Stonewalled, takes you behind the scenes of the modern smear machine, exploring how
operatives from corporations and both sides of the political aisle have manipulated a complicit
mainstream media to make disinformation, rumor, and dirty tricks defining traits of our
democracy. Pulling back the curtain on the shady world of opposition research, she reveals how
those in power create well-funded, organized attack campaigns to take down their enemies and
influence your opinions, offering a detailed examination of the think tanks, super PACs, LLCs,
and nonprofits that have become the hidden backers of some of the biggest smears in American
politics.

And she doesn’t just tell stories—she names names, sharing her deeply researched account of
how smears take shape and who their perpetrators are—from Clinton confidant Sidney
Blumenthal to liberal political operative David Brock, who, along with his expansive Media
Matters for America empire, has been rewriting the rules of the smear game for decades while
raking in millions of dollars in generous compensation. In addition, Attkisson reveals outrageous
transactional journalism and exposes scandalous emails behind the smear industrial complex,
showing how Campaign 2016 became the exclamation point on the thirty-year evolution of the
smear machine. Dissecting the most divisive, partisan election in American history, she explores
how both sides used every smear tactic as a political weapon, culminating in Donald Trump’s
hard-fought victory, even as his detractors have continued their smears against him into the Oval
Office.

9

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

 

 
Case 1:18-cv-08653-VEC-SDA Document 53 Filed 10/29/18 Page 10 of 16

1 |) PUBLIC ARTIFACT FOUR:

Jason Goodman videos featuring JOE NAPOLI

Joe Napoli Mandalay Bay Shooting Survivor

 

Vegas

10

 

11

12
Examining LVMPD October 1, 2017 974

Emergency Calls with Special Guests Joe Napali...

Jason «3

13

14

 

15

 

16

October 1, 2017 Las Vegas Shooting ~ Evidence,
Theories and Eyewitness Accounts

 
   

17

18

19

20

21

"Bight now, the official U.S. time is: _

CREE GRE Chae

22

23

24 Ae nea ae)
OU) &

25

26

10
27

28 PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 53 Filed 10/29/18 Page 11 of 16

 

Exploring the Hidden Truth of the Las Vegas
Shooting with Jim Bresio and Joe Napoli

 
 

10

  
  
  
  

11

12

13

14

15

 

Trulh aod support the

16
17

18 "Las Vegas Survivors" - Out of Context Interviews

19 in "13 Witnesses in 38 Minutes" Video

    

20

wns given

21

 

22

23

24

25

26

1]

27

28 PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

 

 

 
16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 53 Filed 10/29/18 Page 12 of 16

PUBLIC ARTIFACT FIVE:

YouTube video production on channel “Jason Goodman”, entitled: Joe Versus the Deep
State

Internet URL: https://www.youtube.com/watch?v=_sN302aCc40

 

ee, Dee

 

Joe Versus the Deep State

Jason Goodman

a 12,163 views
fe oot ae She see Lire 1@ sre Bbas

Streamed live on Dec 8, 2017
Joe Napoli continues his exploration of the clandestine activities of DARPA. Do they have our best interests in mind or are they

burning billions in oversight-free black budget to benefit the Deep State?

ee uo a

10:12:12 a.m.

Thursday, October 25, 2018. 5
Si es ae Cooter |

 

12

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

 
     

    

  

 

 

     

 

 

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 53 Filed 10/29/18 Page 13 of 16
1 ||] PUBLIC ARTIFACT SIX:
2 .
Twitter account of JOE NAPOLI
3 5
Internet URL: https://twitter.com/joenapoli7
4
5
6
7
8
9
10
11
Tweets Following Followers Likes
12 3,380 1863 2,977 5,807
13 . .
. Tweets Tweets &replies Media
Joe Napoli
14 Bicenapols
. Joe Napoli @joenapcii? «dui 30
15 Jesus Ist Dad, Husband, Executive The children of 1st Law Enforcement Battifion Marines @MCiWPendietonCA
Recruiter 8: Miami Phins Fan. Company's need school supplies: fusmccemmittee.crg/donations shir: Any anicunt helps!
most appreciable asset = people. @Thomesl7/4Paing @CraigkSawyer @katietlZ] @ScottAnthonyUSA
16 Responsible 4 what] say. not 4 what u ®@jerome_corsi @CharlesOrtel Wkali 205 @Lisafex0a7? @KathyMicale
understand. Ofewicl Shiscity
17 United States 4 is Ota
View broadcasts how this thread
18 pve Shou this tt 1
19 oe eae
0 er Ae
21
hursday, October 25, 2018
22 : Pacific Time (DST)
23
24
25
26
13
27
28 PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 53 Filed 10/29/18 Page 14 of 16

      
 

oe Napoli Gucensoai! > May 16

 
 

   

rectying ta @Quaeritey
& that's why I video'd it + others of his. Months of his stalking will soon b over. ]
8 know that law enforcement these days don't take lightly, @ all, 2 those who
cyber/gqang stalk people. &. from what I understand. Sweigert/Actan doing these

 

 

9 wideos faceless doesn't matter.
10 oy
3 SS
11
Joe Napoli Gicenapgail’ - tlay 16
V2 If u've had enough of David Sweigert's aka Dave Actomn's threats like I have, file a
13 criminal report w/ Siskiyou County Sheth oc.siskiyou.causfcontentsherif.. I
alse included video Iltweeted yesterday. l asked u 2 stop many x's Dave, u
14 wouldn't listen. Ur days of cyber stalking r over.
IS 3 5 O 18
16
Joe Napoli @jcenapaliy «May 15
W7 msiskivousShertit Pls watch this video. My name is mentioned by a resident of
18 yours In @MountShastaCe then he says “murder, murder 4 fire, contract murder
4hire.” His name is David Sweigert aka Dave Acton. This is domestic terrorism
19 pure & simple, I've notified DA Kirk Andrus.
20
21
22
23
24
25
26
14
27

28 PLAINTIFE’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN}

 

 

 
   

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 1:18-cv-08653-VEC-SDA Document 53 Filed 10/29/18 Page 15 of 16

D. GEORGE SWEIGERT, C/O et
P.O. BOX 152 Soe etl
MESA, AZ 85211 mane 29 a

 

FOR THE SOUTHERN DISTRICT OF NEW YORK

 

(FOLEY SQUARE)
D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,
VS.
JASON GOODMAN
Defendant CERTIFICATE OF SERVICE
CERTIFICATE OF SERVICE

The Plaintiff certifies under penalties of perjury that the enclosed documents have been sent via First Class

postage paid U.S. Mail to:

Jason Goodman
252 7 Avenue #6S
New York, NY 10001

PRO SE DIVISION -- 200
Clerk of the Court

U.S. District Court for the SDNY
(FOLEY SQUARE)

500 Pearl Street

New York, New York 10007-1312

Respectfully dated this bay October, 2018,

Lise

D. GEORGE SWEIGERT

 

CERTIFICATE OF SERVICE

 

 
" Page 16 of 16

FPS Cd OOK

 

ZICT-LOOOT MOA MON YOK MON a

   
 
 

399.95 1489q 00S o
(QIVAOS ATIOD ~
ANGS 24} 407 J4N0D PLYSIC *S'1.
JAN0Z 3Y} JO YO
NOISIAIC AS OUd
“wg /apa if 8!
PUA Ss)

IT7S8 ZV ‘VSAW
. cS XO ‘*O'd
0/0 ‘LUADIAMS TDAOZd ‘a

 

poe 2592 TOOD DEet @TDe

eM = AM

 

WLOGOS

ANZ9]
dived aay

a

 
